As filed with the Securities and Exchange Commission on May 24, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05469 The Wexford Trust (Exact name of registrant as specified in charter) 5000 Stonewood Drive, Suite 300 Wexford, PA15090-8388 (Address of principal executive offices) (Zip code) Ronald H. Muhlenkamp Muhlenkamp & Company, Inc. 5000 Stonewood Drive, Suite 300 Wexford, PA15090-8388 (Name and address of agent for service) (724) 935-5520 or (800) 860-3863 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2013 Date of reporting period:March 31, 2013 Item 1. Schedule of Investments. MUHLENKAMP FUND (A Portfolio of the Wexford Trust) SCHEDULE OF INVESTMENTS March 31, 2013 (Unaudited) Name of Issuer or Title of Issue Shares Value COMMON STOCKS - 93.7% Aerospace & Defense - 0.4% Innovative Solutions & Support, Inc. $ Airlines - 1.8% Allegiant Travel Company Auto Components - 1.2% American Axle & Manufacturing Holdings, Inc. (a)(c) Fuel Systems Solutions, Inc. (a) Automobiles - 2.5% General Motors Company (a) Biotechnology - 4.2% Celgene Corporation (a) Capital Markets - 5.1% State Street Corporation Commercial Banks - 1.5% The PNC Financial Services Group, Inc. Computers & Peripherals - 1.7% Apple Inc. Diversified Financial Services - 7.2% Citigroup Inc. JPMorgan Chase & Co. Electronic Equipment, Instruments & Components - 2.9% Corning, Inc. Universal Display Corporation (a)(c) Energy Equipment & Services - 4.2% C&J Energy Services, Inc. (a) Halliburton Company Health Care Equipment & Supplies - 5.2% Covidien plc (b) Household Durables - 1.0% PulteGroup, Inc. (a)(c) Industrial Conglomerates - 2.7% General Electric Company Insurance - 8.7% American International Group, Inc. (a) Berkshire Hathaway, Inc. - Class B (a) Lincoln National Corporation IT Services - 5.8% Alliance Data Systems Corporation (a)(c) Life Sciences Tools & Services - 0.7% Life Technologies Corporation (a)(c) Machinery - 3.6% Westport Innovations, Inc. (a)(b) Oil, Gas & Consumable Fuels - 3.8% Bellatrix Exploration Ltd. (a)(b) Clean Energy Fuels Corporation (a) Rex Energy Corporation (a) Pharmaceuticals - 2.3% Teva Pharmaceutical Industries Ltd. - ADR Semiconductors & Semiconductor Equipment - 7.0% Cypress Semiconductor Corporation EZchip Semiconductor Ltd. (a)(b)(c) Intel Corporation (c) Lattice Semiconductor Corporation (a) Software - 6.6% Microsoft Corporation Oracle Corporation (c) Specialty Retail - 6.2% Asbury Automotive Group, Inc. (a) Sonic Automotive, Inc. - Class A (c) Tobacco - 5.0% Philip Morris International, Inc. Trading Companies & Distributors - 2.4% Rush Enterprises, Inc. - Class A (a) Rush Enterprises, Inc. - Class B (a) Total Common Stocks (Cost $318,739,497) EXCHANGE-TRADED FUNDS - 1.5% iShares FTSE China 25 Index Fund Total Exchange-Traded Funds (Cost $6,409,332) Contracts (100 Shares Per Contract) PURCHASED CALL OPTIONS - 1.0% American Capital Ltd. Expiration January 2015, Exercise Price $12.00 Microsoft Corporation Expiration January 2015, Exercise Price $28.00 Morgan Stanley Expiration January 2014, Exercise Price $17.00 Total Purchased Call Options (Cost $3,001,413) Shares SHORT-TERM INVESTMENTS - 4.5% Fidelity Institutional Government Portfolio, 0.01% (d) Total Short-Term Investments (Cost $20,411,896) TOTAL INVESTMENTS (Cost $348,562,138) - 100.7% (e)(f) LIABILITIES IN ACCESS OF OTHER ASSETS - (0.7)% TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. ADR American Depository Receipt plc Public Limited Company (a) Non-income producing security. (b) Foreign company. (c) Shares are held as collateral for all or a portion of a corresponding written option contract. (d) The rate quoted in the annualized seven-day yield as of March 31, 2013. (e) The cost basis of investments for federal income tax purposes at March 31, 2013 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ (f) Investment Valuations - Stocks, bonds, options and warrants are valued at the latest sales price on the last business day of the fiscal period as reported by the securities exchange on which the issue is traded. If no sale is reported, the security is valued at the last quoted bid price. Short-term debt instruments (those with remaining maturities of 60 days or less) are valued at amortized cost, which approximates fair value. Restricted securities, private placements, other illiquid securities and other securities for which market value quotations are not readily available are valued at fair value as determined by a designated Valuation Committee, comprised of personnel of the Adviser, under the supervision of the Board of Trustees, in accordance with pricing procedures approved by the Board. For each applicable investment that is fair valued, the Valuation Committee considers, to the extent applicable, various factors including, but not limited to, the financial condition of the company or limited partnership, operating results, prices paid in follow-on rounds, comparable companies in the public market, the nature and duration of the restrictions for holding the securities, and other relevant factors. Additionally, the Fund’s investments will be valued at fair value by the Valuation Committee if the Adviser determines that an event impacting the value of an investment occurred between the closing time of a security’s primary market or exchange (for example, a foreign exchange or market) and the time the Fund’s share price is calculated. Significant events include, but are not limited to the following: significant fluctuations in domestic markets, foreign markets or foreign currencies; occurrences not directly tied to the securities markets such as natural disasters, armed conflicts or significant governmental actions; and major announcements affecting a single issuer or an entire market or market sector. In responding to a significant event, the Valuation Committee would determine the fair value of affected securities considering factors including, but not limited to: index options and futures traded subsequent to the close; ADRs, GDRs or other related receipts; currency spot or forward markets that trade after pricing of the foreign exchange; other derivative securities traded after the close such as WEBs and SPDRs; and alternative market quotes on the affected securities. The Fund performed an analysis of all existing investments to determine the significance and character of all inputs to their fair value determination. Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Summary of Fair Value Exposure at March 31, 2013 Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund's net assets as of March 31, 2013: Level 1 Level 2 Level 3 Total Common Stocks* $ $
